Stephens, J.
1. In a suit in trover an extrajudicial statement made by the plaintiff, derogatory of his own title to the property sued for, to wit, that prior to the suit he stated to the defendant that the property sued for belonged to a person other than himself, evidence against him by way of admission, and its probative, value is for the jury. Where, upon the trial of such a suit, such an extrajudicial statement had been admitted in evidence, and the plaintiff in his testimony denied that he had made such a statement, although the direct and positive testimony as to the plaintiff’s title was undisputed otherwise than by this extrajudicial statement, an issue of fact as to the plaintiff’s title was presented, and the direction of a verdict for him was error.
2. Applying the above rulings, the court ererd in directing a verdict for the plaintiff.

Judgment .reversed.


Jenkins, P. J., and Bell, J., concur.

C. L. Cowart, for plaintiff in error. Ben. A. Way, contra.